Citation Nr: 1629027	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  07-13 691A	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder affecting the lower extremities, to include as due to exposure to herbicides, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a skin disorder affecting the torso, back, and hips, to include as due to exposure to herbicides.

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for residuals of gonorrhea.

5.  Entitlement to a compensable rating for residuals of a right great toe fracture prior to October 31, 2007, and a rating in excess of 10 percent from October 31, 2007.

6.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae prior to May 17, 2010, and a rating in excess of 30 percent thereafter. 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2005, April 2006, April 2008 and July 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had a hearing before the Board in July 2015 and the transcript is of record.

In its April 2006 rating decision, the RO granted service connection for pseudofolliculitis barbae and assigned a non compensable disability rating effective November 7, 2005.  The Veteran disagreed with the initial rating assigned and perfected an appeal as to that issue.  A thorough review of the record demonstrates that the Veteran's claim was never certified to the Board and was never withdrawn. Therefore, the current increased rating claim has been pending since November 2005.   In connection with the claim for an increased rating for pseudofolliculitis barbae, in May 2007 the Veteran requested a personal hearing with a Veterans Law Judge, the Veteran withdrew his hearing request in March 2016.  38 C.F.R. § 20.704(e) (2015).

The claims for service connection for a skin disorder affecting the torso, back, hips, and legs, and the claim for increased ratings for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2005 rating decision denied the claims for service connection for a skin disorder affecting the right and left legs, to include as due to exposure to herbicides; the Veteran did not appeal the decision and it became final. 

2.  Evidence newly received since the November 2005 rating decision, when considered with the other evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a skin disorder affecting the lower extremities, to include as due to exposure to herbicides.

3.  During the pendency of the appeal, the Veteran is not shown to be competently diagnosed with gonorrhea or residuals of gonorrhea.

4.  The most probative evidence demonstrates that the Veteran's erectile dysfunction was not shown in service or for many years thereafter; the disorder is not shown to be due to an event or incident of active service, including exposure to herbicide and treatment for gonorrhea.

5.  Throughout the pendency of the appeal, the Veteran's residuals of a right toe fracture have been manifested by pain and tenderness on palpation, and symptoms that are "moderate" in nature; symptoms that are "moderately severe" in nature have not been shown. 



CONCLUSIONS OF LAW

1.  The November 2005 rating decision, which denied the claims of entitlement to service connection for a skin disorder affecting the right and left legs, to include as due to exposure to herbicides became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received, and the claim for service connection for a skin disorder affecting the lower extremities, to include as due to exposure to herbicides, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for residuals of gonorrhea are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).    

5.  Prior to October 31, 2007, the criteria for a rating of 10 percent for residuals of a fracture of the great right toe have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5283 (2015).

6.  The criteria for the assignment of a rating in excess of 10 percent for residuals of a fracture of the great right toe have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5283 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided by correspondence in May 2005, July 2007, November 2007, November 2008, May 2010, and July 2010.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, and post-service treatment records, and VA examinations pertaining to the claims herein decided, have been obtained.  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed disorders.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

New and material evidence claims

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a rating decision dated in November 2005 the RO denied the claims for service connection for a skin disorder affecting the right and left legs because there was no evidence of any diagnosed skin condition related to herbicide exposure and the service treatment records did not document any chronic skin disease.  The Veteran was informed of the decisions and of his appellate rights, but he did not appeal the decision.  Moreover, new and material evidence was not submitted within the appellate period of the November 2005 rating decision.  Accordingly, the November 2005 decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record when the claims for service connection a skin disorder affecting the right and left legs were denied, included the service records, VA treatment records, a VA examination report and statements from the Veteran.  Service treatment records showed treatment for a groin rash in 1972.  The service and post-service treatment records did not document a skin disorder affecting the lower extremities.  In statements, the Veteran asserted that he had a rash on his legs ongoing since service, which he attributed to exposure to Agent Orange.  

The evidence received since the prior final denial includes statements and testimony from the Veteran asserting that he experienced a bilateral leg skin disorder that was intermittent and had been ongoing since service.  VA and private treatment records after 2007 documented treatment for a skin disorder affecting the legs, diagnosed as eczema and dermatitis.  Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible during the new and material evidence analysis, the Board finds such evidence is material.  Accordingly, as new and material evidence has been received, the claim of entitlement to service connection for a skin disorder affecting the lower extremities is reopened.

Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  As the Veteran served in Vietnam, exposure to herbicides in conceded.

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate  cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  However, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2 (2015). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As previously noted, the issue of entitlement to service connection for a skin disorder is addressed in the remand portion of the decision.

1. Residuals of gonorrhea

The Veteran seeks service connection for residuals of gonorrhea.  

The service treatment records documented treatment for gonorrhea in 1974.  On separation from service in January 1975 the examiner noted a history of gonorrhea, 1972-73, adequately treated, NCNS (no complaints, no sequelae).  Post-service, the medical evidence contains no  complaints, diagnoses or treatment for residuals of gonorrheal infection during active duty.  

The VA examiner in October 2014 noted that the service treatment records showed the Veteran contracted gonorrhea while stationed in Vietnam.  He was treated with antibiotic and on follow-up two weeks later there was no evidence of infection.  The Veteran denied any other episodes of gonorrheal infection or other urethritis since service.  The medical evidence demonstrates that the Veteran does not have a diagnosis of gonorrhea post service, nor does he experience any residuals of gonorrhea during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, the Veteran has not identified what he claims to be residuals of gonorrhea, other than erectile dysfunction, for which service connection is herein denied.  

In summary, the Veteran has not been diagnosed with gonorrhea and he does not demonstrate any residuals of gonorrhea for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claim and the claim for service connection for residuals of gonorrhea must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d 1361, 1364; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56.

2. Erectile dysfunction

The Veteran contends that he developed erectile dysfunction as due to an episode of gonorrhea during service, or in the alternative, as due to exposure to herbicides.

The Veteran has been diagnosed with erectile dysfunction.  Thus, as the Veteran has a current disability, the remaining question before the Board in connection is whether such disability is related to service.  

The service treatment records documented treatment for gonorrhea in 1974.  On separation from service in January 1975 the examiner noted a history of gonorrhea, 1972-73, adequately treated, NCNS.  Service treatment records do not contain complaints, diagnoses or treatment for erectile dysfunction during active duty.  There is no evidence of erectile dysfunction occurring during service or demonstrating that it is in any way related to service or any event of service.  The first medical records indicating erectile dysfunction do not appear in the record until approximately 2009.  

Additionally, erectile dysfunction is not among the disorders entitled to presumptive service connection based on herbicide exposure, and there is no competent medical evidence that the Veteran's erectile dysfunction is related to any aspect of the Veteran's service, to include exposure to herbicides or treatment for gonorrhea.  As such, there are no grounds for service connection on a direct or presumptive basis.

On VA examination in October 2014, the examiner noted that the service treatment records showed Veteran contracted gonorrhea while stationed in Vietnam.  He was treated with antibiotics.  On follow-up examination, two weeks later there was no evidence of infection.  The Veteran denied any other episodes of gonorrheal infection or other urethritis since service.  Reportedly, he experienced no problems associated with erectile dysfunction until approximately 2009, when the disability was diagnosed.  Accordingly, the examiner found that the in-service episode of gonorrhea was not related to the Veteran's post-service erectile dysfunction which began about 5 years prior to the date of examination.  Rather, the examiner associated the Veteran's erectile dysfunction with medication used to treat the Veteran's depression.  The examiner noted that in 2005 the Veteran was treated with sertraline for depression.  Sertraline was known to cause decreased libido, retrograde ejaculation, and erectile dysfunction.  The erectile dysfunction had onset on or about 2009 or 2010 which was after the beginning of sertraline treatment.  Additionally, the Veteran had also been treated with Verapamil for hypertension since 2004, and Verapamil was also known to cause impotence and a loss of or decrease in libido on rare occasions.  As such, it was at least as likely as not that the erectile dysfunction was caused by treatment with sertraline.  The examiner further stated that if gonorrheal infection had been the cause of his erectile dysfunction, it would have manifested closer in time to the episode of gonorrhea in 1974.  There is no competent medical opinion of record linking the current erectile dysfunction to service, to include exposure to Agent Orange, or in-service treatment for gonorrhea.  

The Board assigns greatest weight to the medical opinions of the VA examiner because the examiner reviewed the claims file, considered the Veteran's complete history, and provided adequate rationale that is consistent with other evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran may believe that he has erectile dysfunction due to service or the gonorrheal infection noted in service, as a lay person, he has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while he is competent to note his symptoms, the etiology of erectile dysfunction requires medical expertise to determine given its medical complexity.  It is also noted that service connection for depression is not in effect.  Thus, the Veteran's lay opinion regarding the etiology of his erectile dysfunction is not competent medical evidence.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  Entitlement to service connection for erectile dysfunction is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss  where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

By way of background in May 1975, the RO granted service connection for residuals of a right great toe fracture, rated as noncompensably disabling.  In April 2005, the Veteran submitted the current claim for a higher disability rating.  By a rating decision in November 2005, the RO continued the noncompensable disability rating for the service connected residuals of a right great toe fracture, under Diagnostic Code 5283.  The Veteran appealed for a higher rating.  During the pendency of this appeal, in a rating decision in April 2008, the RO increased the Veteran's disability rating to 10 percent effective October 31, 2007. 

Diagnostic Code 5283, for malunion or nonunion of the tarsal or metatarsal bones.  Under Diagnostic Code 5283, a 10 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones which is moderate in degree.  A 20 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones which is moderately severe in degree.  A 30 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones which is severe in degree.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  Note: A 40 percent rating may be assigned if there is actual loss of use of the foot.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5167.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The terms "mild," "slight," "moderate," and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

In this case, the Board concludes that a 10 percent rating, for the period prior to October 31, 2007, is warranted.  The Veteran's residuals of a right great toe fracture more nearly approximate being "moderate" in nature. 

On VA examination in July 2005, the Veteran complained of intermittent sharp pain in his right great toe associated with weakness, stiffness, and swelling.  He stated that the pain was aggravated by prolonged standing and walking.  The symptoms were relieved with rest as well as Tylenol and Ibuprofen 800 mg.  The Veteran endorsed flare ups of his joints at the end of the day and lasting for a few hours.  He described mild functional impairment during flare-ups.  He denied incapacitating episodes.  He did not require the use of assistive devices for ambulation.  He did not use shoe inserts or braces.  The Veteran denied any occupational impairment as a truck driver or in his daily activities. 

The examiner noted that the Veteran exhibited a normal nonantalgic gait.  He was able to do transfers without any assistance.  The right foot showed no evidence of swelling, edema, redness, ulceration, or vascular changes.  He had a normal posture on standing, supination, pronation, and rising on toes and heels.  There was no evidence of hammer toes, high arch, or club foot.  There was no evidence of pes planus or hallux valgus.  There was tenderness during the range of motion for the right great toe at the metatarsophangeal (MTP).  Extension was from 0 to 70 degrees with pain between 50 to 70 degrees.  The right toe flexion was from 0 to 45 degrees without any evidence of pain.  There was no swelling.  The Veteran had a minimal callus in the medial aspect of the plantar area with no skin breakdown.  There was no evidence of abnormal or unusual shoe wear pattern indicating any abnormal weight bearing.  There was no evidence of instability, weakness or edema.  There was adequate alignment with Achilles tendon without any pain.  There was no tenderness in the calcaneal area.  The second, third, fourth, and fifth toes had adequate range of motion with toe extension at the MTP from 0 to 40 degrees, DIP (distal interphalangeal) from 0 to 30 degrees, and toe flexion from 0 to 40 degrees at the MTP, and DIP from 0 to 60 degrees.  Joint function was additionally limited by pain following repetitive use.  There was no evidence of weakness, incoordination, lack of endurance, or fatigability, following repetitive use.  The examiner diagnosed history of right great toe fracture with minimal residuals.  An X-ray study did not present any evidence of osteoarthritis or degenerative arthritis.  The great toe showed normal range of motion with evidence of tenderness during certain movements of the toe.  There was no further limitation of the range of motion after repetitive use.

VA treatment notes in starting in 2005 recorded complaints of pain in the great toe for 20 years, along with stinging and swelling.  There was pain on the proximal interphalangeal joint (PIP) at end passive range of motion of the MTP joint.  X-ray revealed minimal changes at the joint.  The clinician diagnosed arthritis and prescribed orthotics.  In 2006, the Veteran was fitted with custom foot orthoses.  The clinician diagnosed bilateral hallux rigidus with Morton's extension.  In July 2007 an assessment of extensor tendonitis with deep peroneal nerve pathology was recorded.  August 2007 x-rays of the right foot showed minimal degenerative change in the first MP joint with borderline hallux valgus deformity in the first MP joint and tendinitis of right big toe.

VA treatment records and VA examination reports show that the Veteran has consistently complained of pain, swelling, stiffness, numbness and burning in the right great toe.  On VA examination in July 2005, there was tenderness during the range of motion for the right great toe at the MTP.  X-ray in 2005 revealed minimal changes of the joint.  The clinician diagnosed arthritis and prescribed orthotics.  He endorsed flare-up in symptoms and reported difficulties with prolonged standing and walking.  

A review of the evidence overall demonstrates that the Veteran's symptoms are "moderate" in nature.  As such, a 10 percent rating is warranted. 

However, a rating in excess of 10 percent is not warranted at any period during the pendency of the appeal.  As demonstrated above, the Veteran's service-connected symptoms generally include arthritis with pain, swelling and stiffness.  His service-connected disability picture in essence remains the same throughout the appeal.

On VA examination in January 2008, the Veteran complained of constant pain on the right great toe for 33 years.  The pain traveled to the middle of the foot.  It was described as burning, aching, sharp pain.  He also reported cramping.  From 1 to 10 (10 being the worst pain) the pain level was at 10.  The pain could be elicited by physical activity and stress.  The pain was relieved by the medication and cortisone injections.  He was able to function with medication.  He denied hospitalizations or surgery for his foot condition.  There was no indication of a malunion to the os calcis on the right.  There was no indication of a malunion of the astralgus on the right.  Examination of the right foot revealed painful motion and tenderness.  Examination of the right foot did not reveal edema, disturbed circulation, weakness or atrophy of the musculature.  There was active motion in the metatarsophalangeal joint of the right great toe.  The Veteran walked with a slight limp, favoring the right foot.  Pes planus and pes cavus were not present.  There was no evidence of hammer toes found on examination of the feet.  Morton's Metatarsalgia was not found.  There was no hallux valgus or hallux rigidus.  He had increased pain with long periods of standing or walking, as well as difficulty climbing stairs.  He required corrective shoes, arch supports, foot supports and shoe inserts.  He did not require orthopedic shoes and build-up of the shoes.  X-ray findings showed posterior calcaneal calcifications, which could represent calcifications within the Achilles tendon insertion, but did not currently show an old fracture suggesting the in-service fracture may have remodeled.  The examiner noted that objectively, the residuals of the toe fracture were manifested by tenderness to palpation over the right great toe.

A private physician in February 2008 noted that the Veteran had pain in his right foot compatible with a neuroma between his great toe and his second toe, and the forefoot.  A VA clinical treatment note in June 2010 noted the Veteran's complaints of right foot burning and pain starting at the right big toe and shooting up the midfoot, as well as the heel.  It was noted that he had been diagnosed by the neurology department with complex regional pain syndrome.  There was pain upon palpation and on range of motion of the right hallux at the MPJ (metatarsophalangeal joint).  Muscle strength was normal.  Light touch and protective sensation was absent in the right hallux.  The assessment was painful peripheral neuropathy.

On VA examination in June 2010 the Veteran complained of trouble sleeping secondary to foot pain.  The examiner noted a history of peripheral artery disease. He had last worked in 2007 as a heavy equipment operator and truck driver.  He denied a history of hospitalizations or surgery.  He used no other ambulatory aids. Currently took Flexeril, Tramadol, and Pregabalin, and had tried different shoes and inserts.  At this point, he described a burning sensation over the top of his foot.  It hurt all the time.  On prolonged sitting he experienced numbness that radiated into the arch and the back of his heel.  He was able to walk a couple of blocks without any problems.  When he stopped, his foot would go numb and start to burn.  He described mild flare-ups at night but no incapacitating events.  He denied limitations in activities of daily living.  Examination revealed hyperalgesia over the dorsum of the foot in the area of the dorsal cutaneous nerve.  Percussion over the nerve reproduced all of his symptoms and aggravated his symptoms.  He had good normal range of motion of the IP joint and the MTP joint of the great toe.  Motor function was intact.  His gait was normal.  There was no evidence of plantar fasciitis, Achilles tendonitis, bunions or hallux rigidus.  He had a normal-appearing forefoot, midfoot, and hindfoot and a normal arch.  Achilles was vertical.  X-rays of the right foot showed minimal degenerative changes in the 1st metatarsophalangeal joint.  There was minimal osteophyte formation demonstrated in the distal end of 1st metatarsal bone as well as minimal sclerotic change at the base of the proximal phalanx.  No other significant radiographic abnormality was noted.  

The examiner noted that the Veteran had minimal degenerative changes in the right big toe secondary to old healed fractures.  The Veteran's complaints of burning in the foot were consistent with dorsal cutaneous nerve injury in the right foot; however, it was less likely as not that this disorder was associated with his healed old fracture of his big toe.  This nerve could be easily isolated over the mid dorsum of the foot, which was many centimeters away from the big toe MTP joint or the IP joint.  The Veteran did have some burning sensation between his toes over the medial side of the 2nd toe as well consistent with dorsal cutaneous nerve irritation.  Again, this condition was less likely as not associated with his old healed toe fracture.

The Veteran underwent a VA examination in April 2014.  The examiner noted no edema, although the toe was tender on palpation.  The Veteran complained of pain and swelling in the great toe with burning pain becoming progressively worse over past two to three years.  The pain was worse at night and when bearing weight.  The burning pain radiated to the top of the foot and produced difficulty with balance requiring him to walk with cane at all times.  Medications included Hydrocodone and Gabapentin.  The foot condition chronically compromised on weight bearing.  It did not require arch supports, custom orthotic inserts or shoe modifications.  On examination there was pain with no additional functional loss.  There was pain on movement and weight bearing, instability and interference with sitting.  He used a cane for ambulation.  The Veteran was unable to stand or walk for extended periods and required a cane with locomotion at all times.  There was no evidence of Morton's neuroma, metatarsalgia, hallux valgus, hallux rigidus or pes cavus.  X-ray revealed degenerative or traumatic arthritis.  Significantly, the examiner characterized the condition as mild.  

Therefore, there is insufficient evidence to conclude that the Veteran's residuals of a right toe fracture is "moderately severe," or that there is malunion of the bones of any sort.  Even considering functional loss due to pain and other factors, those findings do not support a higher rating under either Diagnostic Code 5283.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, a rating in excess of 10 percent is not warranted.

Although Diagnostic Code 5283 is the only Diagnostic Code of the foot mentioning malunion or nonunion, the Veteran's disability is not of tarsal or metatarsal bones.  The bones of the foot are divided into three groups, the tarsals, metatarsals, and phalanges.  38 C.F.R. § 4.71a, Plate IV.  The great toe is comprised of phalangeal bones.  Id.  There are three Diagnostic Codes relevant to the phalanges only, Diagnostic Code 5280 for hallux valgus, Diagnostic Code 5281 for hallux rigidus, and Diagnostic Code 5282 for hammer toes.  38 C.F.R. § 4.71a.

Diagnostic Code 5280 provides a 10 percent rating for unilateral hallux valgus if it is operated with resection of metatarsal head.  A 10 percent rating is also warranted for severe hallux valgus, equivalent to amputation of the great toe.  38 C.F.R. § 4.71a.  Hallux rigidus is to be rated as severe hallux valgus.  Id.  at Diagnostic Code 5281.  While the Veteran has been shown on occasion to have hallux rigidus, evaluations in excess of 10 percent are not available for hallux valgus or hallux rigidus and as such a higher rating under these Diagnostic Codes is not available.  See id.  

Under Diagnostic Code 5282 for hammer toes, a compensable rating is available only where all five toes are involved; single toes are given a noncompensable rating.  The service-connected disability here involves only one toe and there is no evidence of hammer toes on examination.  For these reasons, the Board concludes that a noncompensable rating is warranted under Diagnostic Code 5282 for the entire period.

The Board has considered whether other Diagnostic Codes may apply in this case.  The Board concludes that Diagnostic Code 5279 for anterior metatarsalgia is not applicable.  Anterior metatarsalgia, also called Morton's disease, is a form of neuralgia.  Dorland's Illustrated Medical Dictionary 546 (31st ed. 2007).  The neuralgia called Morton's disease is a form of foot pain caused by compression of a branch of the plantar nerve by the metatarsal heads.  Dorland's Illustrated Medical Dictionary 1281.  The service-connected disability is of the phalanges and is not in the metatarsal region of the foot.  Thus, anterior metatarsalgia is not analogous to the right great toe fracture residuals in that it is produced by a different segment of the foot.  In any event, an evaluation in excess of 10 percent is not available for Morton's neuroma and as such a higher rating under this Diagnostic Code is not available.  See id.  

Diagnostic Code 5277 provides disability ratings for bilateral weak foot.  38 C.F.R. § 4.71a.  The Veteran's disability is unilateral, not bilateral.  The rating under Diagnostic Code 5277 is not analogous to the service-connected disability on appeal.  The Veteran is not service connected for pes planus or pes cavus which involve the whole foot, and in any evident, these disorders have not been shown on examination.  Ratings under Diagnostic Code 5276 and Diagnostic Code 5278 are not warranted.  The ratings criteria under Diagnostic Code 5284 and Diagnostic Code  5283 both rely on the same "mild," "moderate," "moderately severe" and "severe" criteria.  38 C.F.R. § 4.71a.  The Board has already found that the right toe fracture symptoms are not analogous to at least "moderately severe" impairment.  An alternative rating under Diagnostic Code 5284 would not result in a higher disability rating for the right great toe fracture residuals disability.  A separate rating under Diagnostic Code 5284 would constitute pyramiding.  38 C.F.R. § 4.14.  Further inquiry into Diagnostic Code 5284 is not warranted.  The Board concludes that there are no potentially applicable Diagnostic Codes that could result in a higher rating for residuals of a right great toe fracture under Diagnostic Codes 5276-78 and 5284.  See 38 C.F.R. § 4.71a. 

Furthermore, the Veteran has been shown to have degenerative arthritis, which is evaluated under Diagnostic Code 5003.  A 20 rating under Diagnostic Code 5003 is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Interphalangeal, metatarsal and tarsal joints of the lower extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f) (2015).  In this case, none of the examinations or treatment records show occasional incapacitating exacerbations.  As such, a rating of 20 percent under Diagnostic Code 5003 is not warranted.

Finally, Diagnostic Codes 5170-5173 address amputation of the toes, with Diagnostic Code 5171 considering the amputation of a single great toe.  However, this Diagnostic Code provides a higher rating of 30 percent only for removal of metatarsal head.  The Board does not find that the Veteran's disability is analogous to the amputation of the great toe with removal of metatarsal head.  In this respect, the Veteran still has use of his great toe.  See 38 C.F.R. § 4.71a.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements regarding his service-connected residuals of a right great toe fracture.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disability, and has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that referral for consideration of the assignment of extraschedular ratings is not warranted.  In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule as well as 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 fully contemplate the Veteran's described symptomatology to include pain,  swelling, limitation of motion and difficulty walking or standing, and provide for ratings higher than those assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board notes that, under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disabilities in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has not alleged and the record evidence does not indicate that he is unemployed or unable to secure or follow a substantially gainful occupation as a result of his service-connected residuals of a great right toe fracture.  The Veteran last worked in 2007 as a heavy equipment operator and truck driver.  The VA examiners  noted some limitations on prolonged standing, walking and weight bearing, as well as climbing stairs.  There is no indication, nor does the Veteran claim, that his right toe disability renders him unemployable.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.

Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 10 percent rating for residuals of a right great toe fracture, but not higher, are met during the entire period under review.  Accordingly, a 10 percent rating, but no higher, prior to October 31, 2007 is granted, and a rating in excess of 10 percent for the entire period on appeal is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.



ORDER

As new and material evidence has been presented, the claim for service connection for a skin disorder affecting the lower extremities, to include as due to exposure to herbicides, is reopened, and to this extent only the appeal is granted.

Service connection for residuals of gonorrhea is denied.

Service connection for erectile dysfunction is denied.

For the prior to October 31, 2007, a disability rating of 10 percent, but not higher, for residuals of a fracture of the great right toe is granted, subject to the law and regulations, governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the great right toe is denied.


REMAND

In statements, the Veteran asserted that he had a rash on his body ongoing since service, which he claimed was due to exposure to Agent Orange.  While the service treatment records do not document a skin disability affecting the torso, back, hips, and legs, they do show treatment for a groin rash in 1972.  VA and private treatment records after 2007 documented treatment for a skin disorder affecting different parts of his body, including his legs and hips, along with diagnoses of eczema and dermatitis.  The Veteran is competent to report that he observed redness/rash and bumps on his skin, as well as a problem with itchiness during and after on active duty.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Thus a VA examination is warranted as there is competent evidence of a current skin disability, evidence suggesting that it may be related to service, and insufficient competent evidence of file to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Further, the evidence shows that the Veteran served in Vietnam during the Vietnam War.  While the Veteran does not have a diagnosis of a skin disability that is among the presumptive diseases associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e), the VA examiner should be asked to address whether the Veteran has a skin disability that is related to service on a direct basis.  See Combee v. Brown 24 F.3d 1039 (Fed. Cir. 1994).

Concerning the Veteran's initial rating for pseudofolliculitis barbae, the matter must be remanded for a new examination, and to provide the Veteran with the opportunity to fully participate in the appeal.

Although the Veteran has been provided with examinations addressing pseudofolliculitis barbae symptomatology over the course of the appeal, most recently in June 2010, the Veteran has continued to receive treatment for pseudofolliculitis barbae and there is a possibility that the disability may have worsened during this five year period.  The evidence of record is therefore lacking with regard to the current severity of this service-connected disability.  Thus, to ensure that the record reflects the current extent of the pseudofolliculitis barbae, an examination, with findings responsive to the pertinent rating criteria, is needed.  Snuffer v. Gober, 10 Vet. App. 400 (1997). 

The Board also notes that as a matter of procedure, the Veteran should be provided an opportunity to fully participate in the appeal, prior to the adjudication of the appropriate ratings for his pseudofolliculitis barbae.  No supplemental statement of the case has been issued at any time since the Veteran's May 2007 VA Form 9 Substantive Appeal, despite the significant accumulation of treatment records for the disease.  In addition to providing the Veteran with an opportunity to participate in the appellate process, consideration of the treatment records at the level of the agency of original jurisdiction, including the issuance of a supplemental statement of the case, is appropriate prior to the Board's consideration of the merits of the appeal.  38 C.F.R. § 19.31(b)(1) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records for treatment received at VA Medical Centers, not already in the claims file.

2.  After the above development is completed, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his skin disabilities.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  The examining is asked to answer the following:

a. Identify/diagnose any current skin disability affecting the torso, back, hips, and legs, that has existed during the appeal period.   

b. For each identified skin disability, other than the service-connected pseudofolliculitis barbae, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the skin disability was incurred during service, to include as due to the Veteran's presumed exposure to Agent Orange.  The examiner must explain his/her reasoning for the conclusion reached. 

c. The examiner should describe the severity of the Veteran's service-connected pseudofolliculitis barbae and report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The examiner must provide a complete rationale for any opinion offered.

3.  After the above development is completed, if the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


